Order, Supreme Court, Bronx County (Kenneth Thompson, J), entered on or about November 15, 2002, which denied plaintiffs’ motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Issues of fact exist with respect to defendant’s liability for the infant plaintiffs alleged exposure to high levels of lead, including whether defendant’s attempted lead abatements were reasonable and whether defendant had notice of the infant plaintiffs residency in the apartment (see Juarez v Wavecrest Mgt. Team, 88 NY2d 628 [1996]). Concur—Nardelli, J.E, Saxe, Williams and Friedman, JJ.